ANSTEAD, J.,
specially concurring:
In the absence of the controlling authority of Previlon, I would vote to reverse appellant’s simultaneous convictions for aggravated battery and use of a firearm in the commission of a felony. When one considers the various legislative provisions concerning the use of a firearm in the commission of a crime, I believe it is apparent that the legislature did not intend that someone be convicted for the two (2) separate and serious offenses involved herein. In my view the legislature, by enhancing the punishment for committing a battery with a firearm, considered and determined that the extra punishment thereby provided would be its specific way of dealing with such aggravated conduct. Having consciously determined how much additional punishment to mete out for using a firearm in a battery, I do not believe the legislature also intended that the statute penalizing *735the use of a firearm in the commission of a felony be utilized to provide a second “extra” punishment for the same aggravating circumstance of using a firearm.